DETAILED ACTION

The following is a final office action is response to communications received on 01/26/2022.  Claims 1-12 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered.  The clarifying amendments to claim 1 overcome the 35 USC 112(b) rejection of record.  The Examiner notes that the citation of prior art was necessitated by the Applicant’s amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,160,660. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim a humeral head implant system, comprising: a head component including a first convex articulating surface configured to articulate in a shoulder cavity, a second bottom surface extending from a rim of the first convex articulating surface, a first cavity extending into the head component from the second bottom surface, and a second cavity extending into the head component from the first cavity, the second cavity defining a central second cavity axis, the head component defining a head axis extending through a center of the first convex articulating surface, the head axis spaced from and parallel to the second cavity axis; a base component defining a base cavity extending into the base component, the base component including a proximal face sized and shaped to be received within the first cavity of the head component so that the proximal face of the base component sits flush with the head component, the base component further including a plurality of legs adapted to anchor the base component into a humerus; a first insert portion/component; and a second insert portion/component, wherein the first insert portion has a proximal end sized to be received within the second cavity of the head component, the second insert portion having a distal end sized to be received within the base cavity of the base component, 
As the structural limitations and orientations of the humeral head component are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US 5,358,526) in view of Ries et al. (US 9,381,086).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    960
    837
    media_image1.png
    Greyscale

Regarding Claims 1 & 5, Tornier discloses the invention substantially as claimed.  Tornier teaches a humeral head implant system (Fig 1), comprising: a head component (3) including a first convex articulating surface (30) configured to articulate in a shoulder cavity, a second bottom surface (31) extending from a rim (shown) of the first convex articulating surface, a first cavity (32) extending into the head component from the second bottom surface, and a second cavity (33) extending into the head component from the first cavity, the second cavity defining a central second cavity axis (shown), the head component defining a head axis (shown) extending through a center of the first 
a base component (components 1 & 2 combined) defining a base cavity (26) extending into the base component, the base component including a proximal face (shown) sized and shaped to be received within the first cavity of the head component (Fig 6) so that the proximal face of the base component sits flush with the head component (at their periphery); the base component further including an extension/stem (1) adapted to anchor the base component into a humerus;
a first insert portion (25); and 
a second insert portion (5), 
wherein the first insert portion (25) has a proximal end sized to be received within the second cavity (33) of the head component, the second insert portion (5) having a distal end sized to be received within the base cavity (26) of the base component, the second insert portion defining an insert axis (shown) configured to be spaced from and parallel to the second cavity axis when the proximal end of the first insert portion is received within the second cavity of the head component and the distal end of the second insert portion is received within the base cavity of the base component (Fig 1).
However, Tornier does not disclose wherein the extension/stem further includes a plurality of legs extending radially from the extension.
Ries teaches a humeral stem with a plurality of fins 1100, 1110 & 1120 (i.e., legs) extending from the stem (i.e., extension) in the same field of endeavor.  Said legs are configured to aid in stabilization, prevent subsidence, and resist rotation (Col 9: line 62 – Col 10: line 11).  Said legs comprise a first leg (1110 or 1120) extending a first length 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the fins/legs of Ries on the humeral stem of Tornier in order to aid in stabilization, prevent subsidence, and resist rotation of the device following implantation.
Regarding Claim 2, the combination teaches wherein the head component is configured to be rotated about the second cavity axis (prior to implantation) relative to the first insert portion to adjust a position of a center of the head component relative to the first insert portion.  
Regarding Claim 3, the combination teaches wherein the first insert portion (25) is configured to form a Morse taper (Col 3: lines 60-62) with the second cavity (33).  
Regarding Claim 6, the combination teaches wherein the plurality of legs includes a first leg extending a first length from the extension, and two legs extending a second length from the extension (Ries Figs 15-16).  
Regarding Claim 7, the combination teaches wherein a distal end of the extension defines a distal end of the base component (Tornier Fig 1).
Regarding Claim 11, the combination teaches wherein a spacing between each adjacent pair of the plurality of legs is equal (Ries Figs 15-16).  
Regarding Claim 12, the combination teaches wherein each of the plurality of legs includes a first side edge extending distally, and a bottom edge extending radially inwardly from a distal end of the first side edge toward the extension (Ries Figs 11-14).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US 5,358,526) in view of Ries et al. (US 9,381,086) and in further view of Wiley et al. (US 7,854,768).
Regarding Claim 4, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not specifically disclose wherein the head component is sized to fit into an implant site targeted for total shoulder arthroplasty.
Wiley teaches a total arthroplasty shoulder system in the same field of endeavor.  Said system comprises humeral and glenoid components that allow for the replacement of both articulating surfaces of the shoulder joint following disease or trauma in an effort to best replicated the natural anatomy of the shoulder (Col 5: lines 58-67).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the humeral head component of the combination to fit into an implant site designed for a TSA to allow for the use of the humeral device in conjunction with an artificial glenoid following degradation of the shoulder joint.
Claims 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US 5,358,526) in view of Ries et al. (US 9,381,086) and in further view of Tager et al. (US 5,330,536).
Regarding Claim 8 & 9, the combination discloses the invention substantially as claimed.  However, the combination does not disclose wherein the distal end of the extension defines a cylindrical channel that opens to the distal end of the base component.
Tager teaches a prosthetic stem (111) in the same field of endeavor.  Said stem comprising a distal end that defines a cylindrical channel (120 or 122) that opens to the distal end of the stem/base component to allow for enhanced stability (Col 2: lines 11-13) and bone ingrowth (Col 5: lines 3-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the channel(s), as taught by Tager, in the device of the combination in order to enhance the stability of the device and allow for bone ingrowth following implantation.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US 5,358,526) in view of Ries et al. (US 9,381,086) and in further view of Nogarin (US 2011/0011193).
Regarding Claim 10, the combination discloses the invention substantially as claimed.  However, the combination does not disclose wherein a distal end of the plurality of legs is positioned adjacent the distal end of the base component.
Nogarin teaches a shoulder prosthesis in the same field of endeavor.  Said prosthesis having a plurality of legs (18) wherein a distal end of the plurality of legs is positioned adjacent the distal end of the base component (stem 15) to engage the interior surface of the intramedullary canal and allow for fixation of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the legs of the combination to the distal end of the stem/base, as taught by Nogarin, in order to further engage the interior surface of the intramedullary canal and allow for enhanced fixation of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774